Citation Nr: 1709826	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  10-02 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to 38 U.S.C.A. § 1318 (2014). 

2.  Whether there was clear and unmistakable error (CUE) in the July 2000 rating decision that granted the Veteran entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to September 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 and a July 2012 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  The July 2008 rating decision denied service connection for entitlement to DIC benefits under 38 U.S.C.A. § 1318, and the July 2012 rating decision that denied revision (based on CUE) of the July 2000 rating decision.  A formal hearing was held by the RO in March 2012.  A transcript of this hearing is in the record. 

In July 2013, the Board remanded these claims for further development.  Unfortunately, there was not compliance with the Board's remand directives.  The Board must again remand the appellant's claims to the agency of original jurisdiction (AOJ).  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, additional procedural actions must be taken before the Board can decide the appellant's claims.  

In its July 2012 rating decision, the RO denied the appellant's motion for revision on the basis of clear and unmistakable error (CUE), which argued that the RO committed clear and unmistakable error when it failed to provide the Veteran with an earlier effective date of in or about 1973 in its July 2000 decision awarding the Veteran a total disability rating.  The appellant expressed timely disagreement with the RO's July 2012 rating decision, but the RO did not issue a statement of the case (SOC).  

In July 2013, the Board remanded the appellant's motion for revision on the basis of CUE back to the RO for readjudication and issuance of an SOC.  The Board also remanded the appellant's claim for DIC, finding that it was inextricably intertwined with the resolution of the appellant's motion for revision on the basis of CUE. 

In June 2016, the RO issued a rating decision granting the appellant's motion for revision on the basis of CUE, in part, finding clear and unmistakable error in the assignment of the effective date listed in its July 2000 decision.  The RO awarded an earlier effective date of September 1, 1999.  Again, the RO did not issue an SOC as to this issue.  

In a supplemental statement of the case (SSOC) issued that same month, the RO affirmed its denial of the Veteran's claim for DIC.  The RO found that its prior award of an earlier effective date for the Veteran's total disability rating did not entitle the appellant to DIC benefits under 38 U.S.C.A. § 1318 because, despite the earlier effective date, the Veteran's service-connected disabilities were not continuously rated as totally disabling for ten years immediately preceding his death.  
As the RO did not grant a full award of the benefits sought in the appellant's motion for revision on the basis of CUE, the RO must issue the appellant an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Moreover, the RO's failure to issue an SOC as to the appellant's motion for revision on the basis of CUE also represents a failure to comply with the Board's July 2013 Remand.  See Stegall, 11 Vet. App. at 271 (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error as a matter of law in failing to ensure this compliance).    

This claim must again be remanded for the issuance of an SOC as to the appellant's motion for revision on the basis of CUE.  See Manlincon, 12 Vet. App. at 238 (holding that when an appellant files a timely NOD and there is no issuance of an SOC, the Board should remand, rather than refer, the issue to the RO).  The appellant's motion for revision on the basis of CUE is not now before the Board, and will be before the Board only if the Veteran timely files a substantive appeal after the SOC is issued.  As the motion for revision on the basis of CUE concerns a theory of entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318, the appellant's DIC claim must also be remanded pending the issuance of an SOC on the appellant's motion for revision on the basis of CUE.

Further, it appears that VA does not have the appellant's current mailing address.  The record indicates that letters mailed to the appellant in June 2016 were returned to VA, and it does not appear that VA has requested an updated address.  This should be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and/or her representative to verify her current mailing address.

2.  Provide the appellant and her representative with an SOC that addresses her appeal of the RO's denial of her motion for revision on the basis of CUE, and allow an appropriate time for a response.  Notify the appellant that a timely substantive appeal should be filed to perfect an appeal of the RO's denial of her motion for revision on the basis of CUE.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



